UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-53311 JayHawk Energy, Inc. (Exact name of small business issuer as specified in its charter) Colorado 20-0990109 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6240 E. Seltice Way, Suite C, Post Falls, Idaho 83854 (Address of principal executive offices) (208) 667-1328 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYes o No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date.As of May 12, 2010, there were 48,857,549 shares of the issuer's $.001 par value common stock issued and outstanding. JAYHAWK ENERGY, INC. Quarterly Report on Form 10-Q for the Quarterly Period EndingMarch 31, 2010 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets: March 31, 2010 (Unaudited) and September 30, 2009 3 Consolidated Statements of Operations: Three Months and Six Months EndedMarch 31, 2010 and 2009 (Unaudited) 4 Consolidated Statements of Cash Flows: Six Months EndedMarch 31, 2010 and 2009 (Unaudited) 5 Notes to Consolidated Unaudited Financial Statements: March 31, 2010 6 Item 2. Management Discussion and Analysis 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements JAYHAWK ENERGY, INC. Consolidated Balance Sheets (Unaudited) March 31, 2010 September 30, 2009 Assets Current Assets Cash and cash equivalents $ $ Trade accounts receivable, less allowance for doubtful accounts (Note 3) Other Current Assets Total Current Assets Plant, Property and Equipment Unproved oil and gas properties, net of allowance for impairment and accumulated amortization (Note 4) Proved and developed oil and gas properties net of accumulated depreciation, depletion and amortization (Note 5) Computers, office equipment, furniture and leasehold improvements, net of accumulated depreciation Total Net Plant, Property and Equipment Other Long-Term Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts Payable $ $ Working and royalty interests payable Other payables and accrued costs Convertible promissory notes maturing in less than 1 year (Note 6) Total Current Liabilities Commitments and Contingencies Long-Term Liabilities (Note 7) Total Liabilities Stockholders' Equity Preferred Stock, $.001 par value; 10,000,000 shares authorized, no shares issued and outstanding Common Stock; $0.001 par value; 200,000,000 shares authorized; 48,824,883 shares issued and outstanding at March 31, 2010, and 44,509,496 shares issued and outstanding at September 30, 2009 (Note 7) Additional paid-in capital Stock issuance obligation Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Accompanying Condensed Notes to the Interim Consolidated Financial Statements 3 JAYHAWK ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS And Comprehensive Loss (Unaudited) Three months ended Six months ended March 31, March 31, Revenue Oil Sales $ Gas Sales 29 ,213 Total Net Revenues $ Costs and Operating Expenses Production Costs – North Dakota Production Costs – Kansas Depreciation, Depletion and Amortization General and Administration Expenses Other (Income) and Expense Total Costs and Operating Expenses Loss from continuing operations before income tax expense $ ) $ ) $ ) $ ) Income tax expense ─ Deferred tax benefit ─ Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $
